Citation Nr: 1748021	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the reduction in the disability rating for bilateral hearing loss from 10 percent disabling to 0 percent, effective May 1, 2010, was proper.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from June 1950 to January 1954, including service in Korea.  He is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The appellant filed a timely Notice of Disagreement (NOD), received in September 2010.  A Statement of the Case (SOC) was issued in September 2011.  A timely VA Form 9 was received in November 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a February 26, 2010, rating decision, the RO reduced the rating for the appellant's service-connected bilateral hearing loss from 10 percent to 0 percent, effective May 1, 2010.

2.  The 10 percent disability rating for the appellant's service-connected bilateral hearing loss had been in effect since March 31, 2008, which was a period of less than five years.

3.  The RO's action in reducing the rating for the appellant's service-connected bilateral hearing loss from 10 percent to 0 percent effective May 1, 2010, resulted in a reduction of compensation payments.

4.  The evidence of record considered by the RO, with regard to the December 16, 2009, proposal to reduce the disability rating and the February 26, 2010, rating decision which effectuated such reduction, did not include the results of a February 2009 VA audiological examination.


CONCLUSION OF LAW

The reduction of the rating for bilateral from 10 percent to 0 percent effective May 1, 2010, was not proper.  Restoration of the 10 percent disability rating for bilateral hearing loss, effective May 1, 2010, is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b) (1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.


	B.  Rating Criteria

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.

In VA's rating schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require re-ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

	C.  Hearing Loss

VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the pure tone thresholds in any four of the five frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater.  The second is where pure tone thresholds are 30 decibels or less at frequencies of 1000 Hertz and below, and are 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

	D.  Reductions

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the veteran will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.... Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See also 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).


III.  Analysis

	A.  Background

In connection with his claim of service connection, the appellant was afforded a VA examination in April 2008.  The claims file was reviewed.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
75
85
LEFT
20
20
30
60
65

The 1000-4000 Hertz average was 51 decibels in the right ear and 44 in the left.  Speech recognition using the Maryland CNC word list was 80 percent in the right ear and 80 percent in the left.  The examiner characterized the appellant's hearing loss as moderately-severe to severe in the right ear and mild to severe in the left ear.  He characterized the appellant's speech discrimination as "good in quiet."  These findings are equivalent to Level IV hearing loss in the right ear and Level III in the left.  See 38 C.F.R. § 4.85, Table VI.  

A July 2008 rating decision granted service connection for bilateral hearing loss and assigned an initial 10 percent rating effective March 31, 2008.  The RO also granted service connection for tinnitus and assigned an initial 10 percent rating, effective March 31, 2008.  The appellant's combined disability rating was 20 percent.  

February, March, and July 2009 VA clinical notes state that audiological testing was performed in February 2009, and that test results were available in "513."  However, such test results are not associated with the claims file.  The July 2009 clinical note states that February 2009 audiological testing revealed moderately severe bilateral sensorineural hearing loss with moderately poor discrimination scores of 76 percent bilaterally.

In March 2009, the appellant filed a claim for an increased rating for bilateral hearing loss.  In connection with the claim, he was afforded an examination for compensation purposes in October 2009.  He reported difficulty hearing and understanding conversations with background noise or when two or more people are engaged in conversation.  He had difficulty hearing and understanding the television, and he had to turn the television volume up to loud.  He experienced difficulty hearing his wife's voice, and other female voices in general.  He did not hear his telephone ring.  He indicated that he had obtained new hearing aids in June 2009.  Pure tone threshold testing revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
75
75
LEFT
25
30
40
65
65

The 1000-4000 Hertz average was 56 decibels in the right ear and 50 in the left.  Speech recognition using the Maryland CNC word list was 84 percent in the right ear and 88 percent in the left.  The examiner characterized the audiometric findings as severe sensorineural hearing loss in the right ear and moderately severe hearing loss in the left ear.  These findings are equivalent to Level II hearing loss in the right ear and Level II in the left.  See 38 C.F.R. § 4.85, Table VI.  

Based on the results of the October 2009 examination, in a December 2009 rating decision, the RO proposed to reduce the rating for the appellant's bilateral hearing loss from 10 to zero percent.  In a December 2009 statement, the appellant responded that his hearing loss disability had not improved.  He indicated that he had undergone numerous hearing tests in the last two years at VA facilities, the most recent of which prompted the audiologist to recommend that he seek an increased rating because the test results showed worsening hearing acuity.  The appellant indicated that he believed the results of the October 2009 compensation examination were faulty and requested a reexamination.  

In February 2010 rating decision reduced the evaluation of bilateral hearing loss from 10 percent to 0 percent, effective May 1, 2010.

	B.  Propriety of Rating Reduction

At the time of the February 2010 rating decision at issue in this case, the 10 percent rating for the appellant's service connected bilateral hearing loss had been in effect since March 31, 2008, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c), which apply to evaluations in effect for less than five years, are for application in this case.  See 38 C.F.R. § 4.10.

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. §§ 4.10, 3.344(c), the Board has reviewed the entire record.  After so doing, the Board finds that the reduction was unlawful.  

First, the record shows that the RO failed to consider all medical evidence in its actual and constructive possession at the time of the February 2010 rating decision, to include the February 2009 VA audiological testing referenced above.  A July 2009 clinical note states that speech discrimination scores were 76 percent bilaterally during that examination.  Additionally, in response to the RO's proposed reduction, the appellant identified additional relevant evidence, i.e. multiple VA audiometric tests, which the RO failed to obtain and consider.  This evidence is in the constructive possession of VA.  

As the appellant's rating had been in effect for less than five years prior to the reduction, reexaminations disclosing improvement will warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  However, VA rating reductions must "be based upon review of the entire history of the veteran's disability." Faust v. West, 13 Vet. App. 342, 349 (2000), citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The February 2009 VA audiological test results were not considered by the RO in determining whether a reduction was warranted, although these results were in VA's constructive possession at the time of the proposed rating reduction and its effectuation.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The December 2009 rating decision, which proposed the rating reduction, and the February 2010 rating decision, which effectuated such reduction, list the evidence considered by the RO in making its determinations.  Neither rating decision considered the February 2009 audiological examination report.  Even assuming arguendo that the RO's determinations in this matter were based upon a review of the entire claims file regardless of what evidence was explicitly listed on the rating decisions, a copy the February 2009 audiological examination report is not in the appellant's claims file; thus, it could not have been considered by the RO.

The RO failed to base its decision regarding a reduction in rating "upon review of the entire history of the veteran's disability." Faust, 13 Vet. App. at 349, citing Schafrath, 1 Vet. App. at 594; see also Bell, 2 Vet. App. at 613.  Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulation in reducing the disability rating assigned for the appellant's service-connected bilateral hearing loss from 10 percent to 0 percent, effective May 1, 2010.

In addition, even assuming for the sake of argument that all evidence was considered in determining that the appellant's service-connected hearing loss fell within the criteria for a zero percent rating, that fact, in and of itself, would not justify the reduction.  As set forth above, in order to warrant a reduction, the evidence must show that the appellant's service-connected hearing loss disability materially improved overall, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  In this case, the Board finds that the record is not sufficient to support a finding that the appellant's hearing loss disability actually improved, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  The examiner recorded no such finding and the record does not otherwise indicate an improvement.  For example, the April 2008 examiner characterized the appellant's sensorineural hearing loss as moderately-severe to severe in the right ear and mild to severe in the left ear.  The October 2009 examiner examiner characterized the appellant's hearing loss as severe in the right ear and moderately severe hearing loss in the left ear.  These characterizations do not suggest an improvement.  Moreover, the the appellant has reported that he perceives no improvement in his symptomatology.  Indeed, he reports that his disability has increased in severity and that his claim for an increased rating was prompted by a VA audiologist who suggested that his hearing loss disability had increased.  

As a result, the RO reduced the appellant's rating on the basis of medical information that did not clearly show that any improvement observed at the time of the October 2009 examination would result in an improvement in his ability to function under the ordinary conditions of life and work.  Since the burden is on VA to show that a rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 10 percent rating must be restored.  Dofflemeyer v. Derwinski, 2 Vet.App. 277 (1992) (holding that where VA has reduced a Veteran's disability rating without observing the applicable law and regulations, such a rating is void ab initio and restoration is required).


ORDER

Restoration of the 10 percent disability rating for bilateral hearing loss, effective May 1, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


